DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-12, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seliskar (US 2010/0155835 A1).
With respect to claim 1, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, an integrated circuit (IC) structure, comprising: a support structure (77); a III-N material (21) over the support structure (77) (see Par.[0072] wherein substrate channel including III-N material of GaN over support 77 is disclosed); a III-N transistor (22-23, 54-56, 115) over a first portion of the III-N material (21); and a thin-film transistor (TFT) (111, 115, 85, 81) over a second portion of the III-N material (21) (see Par.[0067]-[0070] wherein three transistors of planar MOSFET, middle film transistor with thin channel region 81 transistor (i.e. TFT) and fin channel 22 transistor (i.e. FinFET) disposed laterally).
With respect to claim 2, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, the IC structure, wherein a portion of the first portion of the III-N material is a III-N channel material of the III-N transistor (see Par.[0072] wherein substrate channel including III-N material of GaN over support 77 is disclosed; see Par.[0069]-[0070] wherein three transistors of planar MOSFET, middle film transistor with channel region 81 and finFET type transistor with channel region 20 disposed laterally).
With respect to claim 4, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, the IC structure, wherein the III-N transistor is an N-type metal-oxide- semiconductor (NMOS) transistor (see Par.[0066], [0068], [0080] wherein N-type and P-type MOS device is disclosed).
With respect to claim 5, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, the IC, wherein the TFT is a P-type metal-oxide-semiconductor (PMOS) transistor (see Par.[0066], [0068], [0080] wherein N-type and P-type MOS device is disclosed).
With respect to claim 6, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, the IC structure, wherein a gate electrode of the III-N transistor is electrically coupled to, or shared with, a gate electrode of the TFT (see Par.[0072] wherein substrate channel including III-N material of GaN over support 77 is disclosed; see Par.[0067]-[0070] wherein three transistors of planar MOSFET, middle film transistor with thin channel region 81 transistor (i.e. TFT) and fin channel 22 transistor (i.e. FinFET) disposed laterally).
With respect to claim 8, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, the IC structure, wherein the TFT is a top-gated transistor (see Par.[0072] wherein substrate channel including III-N material of GaN over support 77 is disclosed; see Par.[0067]-[0070] wherein three transistors of planar MOSFET, middle film transistor with thin channel region 81 transistor (i.e. TFT) and fin channel 22 transistor (i.e. FinFET) disposed laterally; see Par.[0063]-[0064] wherein gate electrode 32 of FinFET and second gate electrodes of TFT and planar MOSFET all at least electrically connected to each other).
With respect to claim 9, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, the IC structure, wherein at least a portion of a channel material of the TFT is between at least a portion of a gate dielectric (85) material of a gate stack of the TFT and the support structure (see Par.[0072] wherein substrate channel including III-N material of GaN over support 77 is disclosed; see Par.[0067]-[0070] wherein three transistors of planar MOSFET, middle film transistor with thin channel region 81 transistor (i.e. TFT) and fin channel 22 transistor (i.e. FinFET) disposed laterally; see Par.[0067], [0069], [0081], [0087] wherein gate dielectric 85 of second gate element 111 of thin channel device).
With respect to claim 10, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, the IC structure, wherein at least a portion of a gate dielectric material of a gate stack of the TFT is between at least a portion of a gate electrode material of the gate stack of the TFT and the support structure (see Par.[0072] wherein substrate channel including III-N material of GaN over support 77 is disclosed; see Par.[0067]-[0070] wherein three transistors of planar MOSFET, middle film transistor with thin channel region 81 transistor (i.e. TFT) and fin channel 22 transistor (i.e. FinFET) disposed laterally; see Par.[0067], [0069], [0081], [0087] wherein gate dielectric 85 of second gate element 111 of thin channel device).
With respect to claim 11, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, the IC structure, wherein at least a portion of a channel material of the TFT is within a trench formed in the second portion of the III-N material.
With respect to claim 12, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, the IC structure, wherein the second portion of the III-N material forms a fin, and wherein at least a portion of a channel material of the TFT is over the fin (see Par.[0067]-[0070] wherein three transistors of planar MOSFET, middle film transistor with thin channel region 81 transistor (i.e. TFT) and fin channel 22 transistor (i.e. FinFET) disposed laterally).
With respect to claim 17, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, an integrated circuit (IC) package, comprising: an IC die, including: a Ill-N transistor (22-23, 115), and a thin-film transistor (TFT) (22, 84, 32, 30), disposed in a single device layer with the Ill-N transistor; and a further IC component (111, 85, 115), coupled to the IC die (see Par.[0072] wherein substrate channel including III-N material of GaN over support 77 is disclosed; see Par.[0067]-[0070] wherein three transistors of planar MOSFET, middle film transistor with thin channel region 81 transistor (i.e. TFT) and fin channel 22 transistor (i.e. FinFET) disposed laterally).
With respect to claim 19, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, a method of manufacturing an integrated circuit (IC) structure, the method comprising: providing a layer of a Ill-N semiconductor material (21) over a support structure (77) (see Par.[0072] wherein substrate channel including III-N material of GaN over support 77 is disclosed); providing a Ill-N transistor over the support structure so that a first portion of the layer of the Ill-N semiconductor material forms a channel material of the IlIl-N transistor; and providing a thin-film transistor (TFT) over the support structure so that a channel material of the TFT is over a second portion of the layer of the III-N semiconductor material (see Par.[0067]-[0070] wherein three transistors of planar MOSFET, middle film transistor with thin channel region 81 transistor (i.e. TFT) and fin channel 22 transistor (i.e. FinFET) disposed laterally).
With respect to claim 20, Seliskar discloses, in Figs.9, 9A, 10, 10A-10C, the method, wherein providing the TFT includes: forming a fin from at least a portion of the second portion of the layer of the III-N semiconductor material; providing the channel material of the TFT at least over a portion of the fin; and providing a gate stack of the TFT over at least a portion of the channel material of the TFT (see .
Claims 1-2, 4-7, 9-10, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 2017/0069598 A1 hereinafter referred to as “Nelson”).
With respect to claim 1, Nelson discloses, in Figs.1-9, an integrated circuit (IC) structure, comprising: a support structure (110); a III-N material (120) over the support structure (110) (see Par.[0027]-[0028] wherein GaN devices layers 120 over substrate 110 is disclosed); a III-N transistor over a first portion of the III-N material; and a thin-film transistor (TFT) over a second portion of the III-N material (see Par.[0019] wherein metal-oxide-semiconductor field-effect transistors (MOSFET or simply MOS transistors), may be fabricated on the substrate such as in device layers as will be noted herein. In various implementations, the MOS transistors may be planar transistors, nonplanar transistors, or a combination of both).
With respect to claim 2, Nelson discloses, in Figs.1-9, the IC structure, wherein a portion of the first portion of the III-N material is a III-N channel material of the III-N transistor (see Par.[0019] wherein metal-oxide-semiconductor field-effect transistors (MOSFET or simply MOS transistors), may be fabricated on the substrate such as in device layers as will be noted herein. In various implementations, the MOS transistors may be planar transistors, nonplanar transistors, or a combination of both; see Par.[0030] wherein TFT nonplanar type device such as FinFET is disclosed).
With respect to claim 4, Nelson discloses, in Figs.1-9, the IC structure, wherein the III-N transistor is an N-type metal-oxide- semiconductor (NMOS) transistor (see Par.[0021]-[0022], [0028] wherein PMOS and/or NMOS devices are disclosed).
With respect to claim 5, Nelson discloses, in Figs.1-9, the IC structure, wherein the TFT is a P-type metal-oxide-semiconductor (PMOS) transistor (see Par.[0021]-[0022], [0028] wherein PMOS and/or NMOS devices are disclosed).
With respect to claim 6, Nelson discloses, in Figs.1-9, the IC structure, wherein a gate electrode of the III-N transistor is electrically coupled to, or shared with, a gate electrode of the TFT (see Par.[0019] wherein metal-oxide-semiconductor field-effect transistors (MOSFET or simply MOS transistors), may be fabricated on the substrate such as in device layers as will be noted herein. In various implementations, the MOS transistors may be planar transistors, nonplanar transistors, or a combination of both).
With respect to claim 7, Nelson discloses, in Figs.1-9, the IC structure, wherein a channel material of the TFT includes one or more of tin oxide, cobalt oxide, copper oxide, antimony oxide, ruthenium oxide, tungsten oxide, zinc oxide, gallium oxide, titanium oxide, indium oxide, titanium oxynitride, indium tin oxide, indium zinc oxide, nickel oxide, niobium oxide, copper peroxide, indium gallium zinc oxide (IGZO), indium telluride, molybdenite, molybdenum diselenide, tungsten diselenide, tungsten disulfide, and black phosphorus (see Par.[0018] wherein the semiconductor substrate may be formed using alternate materials, which may or may not be combined with silicon, that include but are not limited to germanium, indium antimonide, lead telluride, indium arsenide, indium phosphide, gallium arsenide, indium gallium arsenide, gallium antimonide, or other combinations of group III-V or group IV materials; although a few examples of materials from which the substrate may be formed are described here, any material that may serve as a foundation upon which a semiconductor device may be built falls within the spirit and scope; that is, channel which serves semiconductor device material may be same material as that semiconductor substrate).
With respect to claim 9, Nelson discloses, in Figs.1-9, the IC structure, wherein at least a portion of a channel material of the TFT is between at least a portion of a gate dielectric material of a gate stack of the TFT and the support structure (see Par.[0020]-[0021], [0024]-[0025] wherein gate stack and gate dielectric are disclosed).
With respect to claim 10, Nelson discloses, in Figs.1-9, the IC structure, wherein at least a portion of a gate dielectric material of a gate stack of the TFT is between at least a portion of a gate electrode material of the gate stack of the TFT and the support structure (110) (see Par.[0020]-[0021], [0024]-[0025] wherein gate stack and gate dielectric are disclosed).
With respect to claim 14, Nelson discloses, in Figs.1-9, the IC structure, wherein the Ill-N transistor is a part of a radio frequency circuit, or the Ill-N transistor is a part of a power circuit (see Par.[0027] wherein devices operable for use with high frequency (e.g., radio frequency (RF))).
With respect to claim 17, Nelson discloses, in Figs.1-9, an integrated circuit (IC) package, comprising: an IC die, including: a Ill-N transistor, and a thin-film transistor (TFT), disposed in a single device layer with the Ill-N transistor; and a further IC component, coupled to the IC die (see Par.[0027]-[0028] wherein GaN devices layers 120a, 120b 120c over substrate 110 is disclosed; see Par.[0019] wherein metal-oxide-semiconductor field-effect transistors (MOSFET or simply MOS transistors), may be fabricated on the substrate such as in device layers as will be noted herein. In various implementations, the MOS transistors may be planar transistors, nonplanar transistors, or a combination of both).
With respect to claim 18, Nelson discloses, in Figs.1-9, the IC package, wherein the further IC component includes one of a package substrate, an interposer, or a further IC die (see Par.[0036]-[0039] wherein an interposer 200 may couple an integrated circuit die to a ball grid array (BGA) 206 that can subsequently be coupled to the second substrate 204).
With respect to claim 19, Nelson discloses, in Figs.1-9, a method of manufacturing an integrated circuit (IC) structure, the method comprising: providing a layer of a Ill-N semiconductor material over a support structure (110); providing a Ill-N transistor over the support structure (110) so that a first portion of the layer of the Ill-N semiconductor material (120) forms a channel material of the IlIl-N transistor; and providing a thin-film transistor (TFT) over the support structure so that a channel material of the TFT is over a second portion of the layer of the III-N semiconductor material (see Par.[0027]-[0028] wherein GaN devices layers 120a, 120b 120c over substrate 110 is disclosed; see Par.[0019] wherein metal-oxide-semiconductor field-effect transistors (MOSFET or simply MOS transistors), may be fabricated on the substrate such as in device layers as will be noted herein. In various implementations, the MOS transistors may be planar transistors, nonplanar transistors, or a combination of both).
With respect to claim 20, Nelson discloses, in Figs.1-9, the method, wherein providing the TFT includes: forming a fin from at least a portion of the second portion of the layer of the III-N semiconductor material; providing the channel material of the TFT at least over a portion of the fin; and providing a gate stack of the TFT over at least a portion of the channel material of the TFT (see Par.[0027]-[0028] wherein .
Claims 1-2, 6, 8 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2010/0019279 A1 hereinafter referred to as “Chen”).
With respect to claim 1, Chen discloses, in Figs.1-15, an integrated circuit (IC) structure, comprising: a support structure (327); a III-N material (325) over the support structure (327) (see Par.[0056] wherein GaN layer 325 over support substrate 327 is disclosed); a III-N transistor/(rectifier transistor L-FER) (301/601) over a first portion of the III-N material (325); and a thin-film transistor (TFT) (603/303) over a second portion of the III-N material (325) (see Par.[0056]-[0057], [0065], [0067]-[0068] wherein lateral field-effect rectifier (L-FER) 301 integrated with a normally-off TFT such as HEMT 303).
With respect to claim 2, Chen discloses, in Figs.1-15, the IC structure, wherein a portion of the first portion of the III-N material is a III-N channel material of the III-N transistor (see Par.[0056] wherein GaN layer 325 over support substrate 327 is disclosed; see Par.[0056]-[0057], [0065], [0067]-[0068] wherein lateral field-effect rectifier (L-FER) 301 integrated with a normally-off TFT such as HEMT 303).
With respect to claim 6, Chen discloses, in Figs.1-15, the IC structure, wherein a gate electrode (335) of the III-N transistor is electrically coupled to, or shared with, a gate electrode (317) of the TFT (see Par.[0057] wherein Schottky contact gate 335 and Par.[0056] wherein gate 317 is disclosed).
With respect to claim 8, Chen discloses, in Figs.1-15, the IC structure, wherein the TFT (303) is a top-gated transistor.
With respect to claim 15, Chen discloses, in Figs.1-15, the IC structure, wherein the TFT is a part of a temperature sensor circuit included in the IC structure (see Par.[0084] wherein TFT is part of circuitry including temperature sensor).
With respect to claim 16.
Claims 1-6, 8, 12-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parke et al. (US 2016/0104703 A1 hereinafter referred to as “Parke”).
With respect to claim 1, Parke discloses, in Figs.1-16, an integrated circuit (IC) structure, comprising: a support structure (34); a III-N material (42) over the support structure (34) (see Par.[0026]-[0030] wherein GaN 42 over substrate 34 is disclosed); a III-N transistor (14) over a first portion of the III-N material; and a thin-film transistor (TFT) (12) over a second portion of the III-N material (42) (see Par.[0026]-[0029] wherein TFT such as HEMT device 12 and planar channel device 14 over 42 is disposed).
With respect to claim 2, Parke discloses, in Figs.1-16, the IC structure, wherein a portion of the first portion of the III-N material is a III-N channel material of the III-N transistor (see Par.[0026]-[0030] wherein GaN 42 over substrate 34 is disclosed; see Par.[0026]-[0029] wherein TFT such as HEMT device 12 and planar channel device 14 over 42 is disposed).
With respect to claim 3, Parke discloses, in Figs.1-16, the IC structure, wherein the III-N transistor includes a polarization material (44), where at least a portion of the polarization material (44) forms a heterojunction with at least a portion of the III-N channel material (42) (see Par.[0026] wherein channel of AlGaN layer 44 is disclosed).
With respect to claim 4, Parke discloses, in Figs.1-16, the IC structure, wherein the III-N transistor is an N-type metal-oxide- semiconductor (NMOS) transistor (see Par.[0025] wherein present disclosure facilitates the integration of power devices employing GaN on SiC with Si CMOS (i.e. NMOS and PMOS) logic devices that can operate as a control for RF circuits or could form part of a mixed-signal (digital/analog) circuit).
With respect to claim 5, Parke discloses, in Figs.1-16, the IC structure, wherein the TFT is a P-type metal-oxide-semiconductor (PMOS) transistor (see Par.[0025] wherein present disclosure facilitates the integration of power devices employing GaN on SiC with Si CMOS (i.e. NMOS and PMOS) logic devices that can operate as a control for RF circuits or could form part of a mixed-signal (digital/analog) circuit).
With respect to claim 6, Parke discloses, in Figs.1-16, the IC structure, wherein a gate electrode (22) of the III-N transistor (14) is electrically coupled to, or shared with, a gate electrode (26) of the TFT (12) (see Par.[0028] wherein gate 22 and gate 26 are disclosed).
With respect to claim 8, Parke discloses, in Figs.1-16, the IC structure, wherein the TFT is a top-gated transistor (22) (see Par.[0028] wherein gate 22 and gate 26 are disclosed).
With respect to claim 11, Parke discloses, in Figs.1-16, the IC structure, wherein at least a portion of a channel material of the TFT is within a trench (82) formed in the second portion of the III-N material (42/58) (see fig.10, Par.[0036] wherein trenches in channel of device 12 is disclosed).
With respect to claim 12, Parke discloses, in Figs.1-16, the IC structure, wherein the second portion of the III-N material forms a fin (58), and wherein at least a portion of a channel material (60) of the TFT (12) is over the fin (58) (see Fig.12, Par.[0031] wherein AlGaN layer 60 over GaN layer 58 is disclosed).
With respect to claim 13, Parke discloses, in Figs.1-16, the IC structure, wherein the fin further includes a polarization material (60) between the portion of the channel material (58) and the IlIl-N material (42) (see Fig.12, Par.[0031] wherein AlGaN layer 60 over GaN layer 58 is disclosed).
With respect to claim 14, Parke discloses, in Figs.1-16, the IC structure, wherein the Ill-N transistor is a part of a radio frequency circuit, or the Ill-N transistor is a part of a power circuit (see Par.[0025] wherein present disclosure facilitates the integration of power devices employing GaN on SiC with Si CMOS (i.e. NMOS and PMOS) logic devices that can operate as a control for RF circuits or could form part of a mixed-signal (digital/analog) circuit).
With respect to claim 19, Parke discloses, in Figs.1-16, A method of manufacturing an integrated circuit (IC) structure, the method comprising: providing a layer of a Ill-N semiconductor material over a support structure; providing a Ill-N transistor over the support structure so that a first portion of the layer of the Ill-N semiconductor material forms a channel material of the IlIl-N transistor (see Par.[0026]-[0030] wherein GaN 42 over substrate 34 is disclosed); and providing a thin-film transistor (TFT) over the support structure so that a channel material of the TFT is over a second portion of the layer of the III-N semiconductor material (see Par.[0026]-[0029] wherein TFT such as HEMT device 12 and planar channel device 14 over 42 is disposed).
With respect to claim 20, Parke discloses, in Figs.1-16, the method, wherein providing the TFT includes: forming a fin (58) from at least a portion of the second portion of the layer of the III-N semiconductor material; providing the channel material of the TFT at least over a portion of the fin (58); and providing a gate stack of the TFT over at least a portion of the channel material of the TFT (see Fig.12, Par.[0031] wherein AlGaN layer 60 over GaN layer 58 is disclosed).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record on PTO-892, either alone or in combination, teach all the present claimed limitations.
Examiner’s telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.